DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments have overcome the previous rejections made based on 35 USC section 112.


Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.  The applicant’s argument that Hermsmeyer does not assign the priorities/profiles based on bandwidth requirements ignores the context of Hermsmeyer.  Paragraph 21 explicitly states that the profiles are assigned based on bandwidth.  Paragraph 25 states that the invention is traffic-aware, meaning the invention considers the requirements of the traffic.  Paragraph 26 actually states that the distributors use information on the bandwidth needs of the traffic types.  The applicant’s disclosure covers the same idea (see page 4, line 27).  The Examiner can find nothing disclosed about identifying the bandwidth required by the data traffic that is patentable over the teachings of Hermsmeyer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2008/0112312 by Hermsmeyer et al.
As to claim 16, Hermsmeyer a method of managing a computer network, comprising: identifying a characteristic of data traffic being sent over the computer network (paragraph 25), the characteristic being at least bandwidth required by the data traffic (paragraphs 21 and 26); defining the priority of the data traffic using the characteristic of the data traffic (paragraph 37), the priority of the data traffic being of at least four levels of priority including a critical priority level, a high priority level which has a lower priority level than the critical priority level, a medium priority level that has a lower priority than the high priority level, and a low priority level that has a lower priority than the medium priority level (paragraphs 37-40); defining a policy based on the priority of the data traffic, the policy defining the operation of at least part of the network in event of a failure within the network (paragraphs 45-49); and applying a policy to at least part of the network (paragraph 41), wherein the policy defines the allocation of redundant capacity within the network (paragraph 47, the backup facilities are “redundant capacity”).
As to claim 17, see paragraph 47.
As to claim 18, see paragraph 47.
As to claim 19, see paragraphs 37-40 which describe the physical property (TV vs. VOIP), the type of traffic is a property of the traffic, and the relative importance.
As to claim 20, in figure 1, the network elements are the spine and the DSLAM units are the leaves.
As to claim 21, see paragraph 34, the traffic is managed at the trunk layer but the policy also “relates” to the access layer.
As to claims 22 and 23, the system mentioned in paragraph 25 reads on the medium and device.
As to claims 24-28, they are rejected for the same reasoning as claims 17-21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442